MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1/A1 of Galileo Group Inc, of our report dated April 28, 2008 on our audit of the financial statements of Galileo Group Inc. as of December 31, 2007 and December 31, 2008, and the related statements of operations, stockholders’ equity and cash flows for December 31, and December 31, 2006, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada September 4, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax
